DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima EP 1976004. Takashima teaches composite member (Claim 1) formed of substrate body (Claim 1) having plurality of diamond grains (Claim 1) and a metal phase (Cu; paragraph 70) and a coating layer made of metal on the surface of the substrate body that covers surface of metal phase and the surface of diamond protuberances (paragraphs 34 and 37; Claim 1). Takashima teaches coating the surface of the substrate to form smooth surface (paragraph 38) with Ra in claimed range (paragraph 46; and Claim 18), rendering obvious claimed Ra feature of the composite member since the coating layer surface having disclosed Ra is the surface of the composite member. Takashima teaches protuberances can be 10 to 40 microns (paragraph 28) high and coating layer can be 1 to 30 microns (paragraph 45) thick such that smooth surface is formed. It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare surface with ca. 10 micron high protuberance and coating layer thickness at mid to upper range of thicknesses. In doing so, claimed ratio would be expected to be obtained. For example, if protuberance is 10 microns and coating is 25 microns, then grain coating portion thickness would be 25-10=15 microns and metal coating portion would be 25 microns with ratio being 15/25, which is 0.6, which is less than 0.8. Likewise, upon lapping, which Takashima teaches, the ratio would still be in claimed range unless lapping proceeds to the extent of removing most of metal coating portion, which Takashima teaches avoiding since such removal impacts connecting performance (paragraphs 43 and 66). Regarding Claim 2, Takashima teaches Ag, rendering its use obvious (Claim 2).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima EP 1976004 in view of Fukui USPA 2016/0336253. Takashima is relied upon as set forth above in the section 103 rejection over Takashima. Takashima teaches using Ni adhesive layer (paragraph 54) as part of coating layer and teaches it can be chemically applied (electroless) (paragraph 51). Fukui teaches that Ni layer may be applied as Ni-P electroless layer (paragraph 82). It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare Ni layer of Takashima from suggested methods, which Fukui teaches includes Ni-P electroless alloy, which would result in metal that forms the coating layer be Ni-P alloy. Furthermore, alternatively, Fukui teaches that brazing system can be different from that of Takashima (paragraphs 80-84). It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare brazing system of Fukui in place of that of Takashima as an effective alternative since Fukui teaches that is may be a desirable alternative. Fukui’s alternative includes suggested Ni-P alloy layer, meeting requirement of Claim 3.
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Takashima and the section 103 rejection over Takashima in view of Fukui of the Office Action mailed on 29 July 2022. 

Applicant argues that Takashima teaches a surface roughness of substrate is 10 to 40 microns at paragraph 37. Takashima teaches that recesses and heights of protrusions may have this range of values. Nevertheless, this surface of the substrate in Takashima is not the surface identified in the rejection as having the claimed Ra value.
Applicant argues that substrate body of Takashima does not include what corresponds to the claimed coating layer because the coating layer in Takashima functions as a bonding layer or connecting layer to another member, as discussed at paragraph 37. Applicant’s characterization of the function of the coating layer in Takashima serving as a bonding/connecting layer is not disputed. However, Takashima teaches providing the coating layer of Takashima on the substrate body of Takashima (paragraph 42) and providing said coating layer with a surface having Ra in claimed range (paragraph 46). Takashima teaches that such substrate body coated with coating layer of surface of claimed Ra is fabrication goal of the disclosure (paragraph 66). This Ra value in Takashima is the Ra value of the surface of the coating layer in Takashima, which is also the Ra value of the surface the substrate body having the coating layer thereon in Takashima since the surface of the coating layer is the same surface as the surface of the body having the coating layer thereon. Furthermore, the surface of the substrate body having the coating layer thereon in Takashima is identifiable with the claimed surface of the composite member. Thus, the Ra value of coating layer in Takashima is identifiable with the claimed Ra value of claimed composite member. That Takashima contemplates further joining steps, or not, is immaterial, based on presently claimed features, since the claimed article encompasses what Takashima suggests for the articles to be joined in Takashima. There is no claimed feature that precludes claimed article from being one that is or is not to be further joined or bonded. Rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
10 November 2022